UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

HOWARD KURLENDER,

                    Plaintiff,                                             ORDER
                                                                           18-CV-3839 (JFB)(A YS)
                                         -against-
                                                                                         FI LED
                                                                                       IN CLERK'S OFFICE
THE IRONSIDE GROUP, INC.,                                                        U.S. DISTRICT COURT E.D.N.Y.

                    Defendant.                                                   *     MAR 22 2019        *
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X          LONG ISLAND OFFICE
JOSEPH F. BIANCO, District Judge:

          On January 4, 2019 Magistrate Judge Shields issued a Report and Recommendation

(the "R&R," ECF No. 34) recommending that the Court deny the motions to dismiss plaintiff's

amended complaint filed by defendants Ironside Group, Inc. ("Ironside") and TriNet Group, Inc.

{"TriNet") (ECF Nos. 21, 30) in their entirety. The R&R was served on plaintiff on January 7,

2019 by both defendants. (ECF Nos. 35, 36.) On January 25, 2019, Ironside filed objections to

the R&R ("Ironside's objections"). (ECF No. 39.) On February 7, 2019, plaintiff filed a letter in

response to Ironside's objections ("plaintiff's response"). (ECF No. 40.) TriNet did not file any

objections to the R&R. The Court has fully considered the parties' submissions. For the reasons

set forth below, the Court adopts the well-reasoned and thorough R&R in its entirety.

                                                   Standard of Review

         A district judge may accept, reject, or modify, in whole or in part, the findings and

recommendations of the Magistrate Judge.                       See Deluca v. Lord, 858 F. Supp. 1330, 1345

(S.D.N.Y. 1994); Walker v. Hood, 679 F. Supp. 372,374 (S.D.N.Y. 1988). As to those portions

of a report to which no "specific written objections" are made, the Court may accept the findings

contained therein, as long as the factual and legal bases supporting the findings are not clearly
erroneous. See Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 149 (1985); Greene v. WCI

Holdings Corp., 956 F. Supp. 509, 513 (S.D.N. Y. 1997). When "a party submits a timely objection

to a report and recommendation, the district judge will review the parts of the report and

recommendation to which the party objected under a de novo standard of review." Jeffries v.

Verizon, 10-CV-2686 (JFB)(AKT), 2012 WL 4344188, at *1 (E.D.N.Y. Sept. 21, 2012); see also

28 U.S.C. § 636(b)(l)(C) ("A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made."); Fed. R. Civ. P. 72(b)(3) ("The district judge must determine de novo any part of the

magistrate judge's disposition that has been properly objected to. The district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.").

                                       Ironside's Objections

       Ironside objected to the R&R on the following grounds: (1) the R&R did not address

Ironside's argument that plaintifr s state law claims should be dismissed under the election of

remedies doctrine under the New York State Human Rights Law ("NYSHRL"); (2) the R&R

incorrectly concluded that plaintiff stated claims for (a) failure to accommodate his disability,

where the only request for accommodation involved a request for a direct flight to a conference

and (b) for retaliatory dismissal under the Americans with Disabilities Act of 1990 ("ADA"),

because the only allegation in the Amended Complaint relating to this claim is that plaintiff was

terminated for "discrimination of the disabled"; (3) the R&R incorrectly concluded that plaintiff

stated a claim for hostile work environment because plaintiff did not tie any of the alleged incidents

to any protected category he falls under, and because there was no allegation that any alleged

incidents were reported to Ironside, which would preclude a finding of employer liability based on



                                                  2
these incidents; and (4) any claims for retaliation fail as a matter of law because of the gap in time

between any protected activity and plaintifrs termination. (Ironside Obj., at 2-3.)

                                                Analysis

       Having conducted a review of the full record and the applicable law, and having conducted

a de novo review of the entire R&R, the Court adopts the analysis and recommendations contained

in the R&R, as supplemented by this Order.

            Dismissal of State Law Claims Pursuant to Election of Remedies Doctrine

       The Court concludes that, because plaintiff did not assert any state law claims in his

Amended Complaint, the R&R's lack of specific analysis on Ironside's election of remedies

argument as it pertains to such state law claims is of no consequence. Though Ironside asserts in

its objections that "the record is undisputed that the [p]laintiff did indeed elect to proceed with his

state law claims at the New York State Division of Human Rights" (Id. at 2), this assertion is moot

as plaintiff did not assert state law claims in the instant case. In his Amended Complaint, in the

section labeled "Basis for Jurisdiction," plaintiff checked only the boxes for Title VII of the Civil

Rights Act of 1964 {"Title VII") and the ADA, and did not check the box for bringing a claim

under a "relevant state law." (Am. Compl., ECF No. 15, at 3-4.) Additionally, in the section

entitled "Statement of Claim," plaintiff asserts claims for "unlawful discriminatory practices

relating to employment in violation of Title VII of the Civil Rights Act of 1964 . . . and the

Americans with Disabilities Act of 1990," and makes no reference to any claims under the

NYSHRL or any other state law. (Id at 9.) Further, plaintiff makes no reference to the NYSHRL

or any other state law in the descriptions of his claims within the Amended Complaint. (Id at 9-

15.) In plaintifrs memorandum in opposition to Ironside's motion to dismiss, plaintiff confirms

that "the action was brought pursuant to Title VII of the Civil Rights Act of 1964 and the



                                                  3
Americans with Disabilities Act of 1990, and not any state statutes." (Pl. Opp., ECF No. 29, at 3.)

Thus, the Court concludes that plaintiff did not actually assert any claims pursuant to the NYSHRL

or any state statute, and therefore, the Magistrate Judge did not err in declining to analyze

Ironside's election of remedies argument as to state law claims that do not actually exist in the

Amended Complaint.

          Failure to Accommodate and Retaliatory Termination Claims under the ADA

       The Court concludes that the R&R applied the correct legal standard to plaintiffs failure

to accommodate and retaliatory termination claims under the ADA, and correctly determined that

plaintiff plausibly alleged these claims.   Ironside objects to the R&R with respect to plaintiffs

ADA claims on the grounds that (1) the R&R did not consider the content of plaintiffs request for

an accommodation, "which conclusively demonstrated that the request was not tied to any

purported disability" (Ironside Obj., at 8), and (2) the R&R improperly concluded that plaintiff

stated a claim for retaliatory termination because it relied on plaintiffs conclusory allegation that

he was terminated because of "discrimination of the disabled" (Ironside Obj., at 11).

       With respect to Ironside's first objection, the Court concludes that, though the R&R did

not cite directly to the content of the email chain between plaintiff and Ironside employees

requesting the travel accommodation, which Ironside asserts should be incorporated by reference

into the Amended Complaint, the R&R's analysis was correct. In particular, the R&R articulates

that "plaintiff alleges that he was discriminated against based on his disability when he requested

that he be allowed to book a direct flight to a conference on October 2016, and Ironside denied his

request. Plaintiff characterizes his request for a direct flight as a request to accommodate his

disability." (R&R, at 4.) The R&R continues, "[plaintiff] states that [d]efendants improperly




                                                 4
responded only by enforcing a 'no exceptions/no-accommodations policy' and did not ask him to

provide proof of his disability."' (Id at 4-5.)

       As an initial matter, the Court notes that "[f]ederal courts have complete discretion to

determine whether or not to accept the submission of any material beyond the pleadings offered in

conjunction with a Rule 12(b)(6) motion." Laface v. E. Suffolk Boces, 349 F. Supp. 3d 126, 142

(E.D.N.Y. 2018) (quoting Giug/iano v. FS2 Capital Partners, No. 14-cv-7240(ADS)(GRB), 2015

WL 5124796 (E.D.N.Y. Sept. 1, 2015)).


       However, even assuming arguendo that the Court, in its discretion, considers the email

chain in conjunction with Ironside's Rule l 2(b)(6) motion, the Court concludes that plaintiff has

plausibly stated a failure to accommodate claim. The email chain, dated October 20, 2016,

between plaintiff and individuals at Ironside, including Greg Bonnette, who plaintiff alleges was

his "remote supervisor" (Am. Compl., at 13), shows that plaintiff requested to change his flights

to direct flights "because of health reasons to minimize the number of take offs/landings," and that

plaintiff was told he would be responsible for any change fee. (Ironside MTD, Ex. B, at 2-3.) The

Court notes that it appears from Exhibit B that subsequent emails on this same email chain were

redacted, and as such, the Court is unaware if there is subsequent correspondence regarding the

travel accommodation request that might be revealed during discovery. Plaintiff also alleges (and

Ironside does not dispute) that he checked a box marked "disabled" on his new employee

information form at the beginning of his employment with Ironside. (Am. Compl., Ex. B.)


       The Court concludes that the content of the email chain, which reveals that plaintiff

requested a change to his travel itinerary for "health reasons," in an email to two individuals at

Ironside, including his alleged "remote supervisor," and being told he would be responsible for the

change fee, in conjunction with plaintiff marking the box for "disabled" when he submitted his

                                                  5
new employee information form, are sufficient to satisfy the notice requirement for his disability

status and need for an accommodation. See Taylor v. Phoenixville School Dist., 184 F.3d 296, 313

(3d Cir. 1999) ("What matters under the ADA are not formalisms about the manner of the request,

but whether the employee or a representative for the employee provides the employer with enough

information that, under the circumstances, the employer can be fairly said to know of both the

disability and desire for an accommodation.")

       Turning to Ironside's argument that the R&R improperly relied on plaintiffs conclusory

allegation that he was terminated because of his disability (which the Court liberally construes to

be an allegation that plaintiff was terminated in retaliation for requesting reasonable

accommodations), the Court agrees with the R&R that, though this claim is thin, plaintiff has

plausibly pied such a claim.      It is axiomatic that district courts are required to read pro

se complaints liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble,

429 U.S. 97, 106 (1976)); Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010), and to construe

them '"to raise the strongest arguments that [they] suggest [ ],"' Chavis, 618 F.3d at 170

(quoting Harris v. City of New York, 607 F.3d 18, 24 (2d Cir. 2010)). Moreover, at the pleadings

stage of the proceeding, the Court must assume the truth of "all well pleaded, nonconclusory

factual allegations" in the complaint. Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 123

(2d Cir. 2010), aff'd, 569 U.S. 108(2013) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)). Here,

as previously discussed, plaintiff has alleged that he has a disability for which he requested

accommodations on October 20, 2016. (Am. Compl., at 14.) Plaintiff has also alleged that he was

terminated from his position on February 3, 2017, for supposed "poor performance," but that he

had not received any ratings or evaluations as to performance, and had even been assured "that his

performance was superior and that he was doing a great job." (Id) Given plaintiffs allegations



                                                6
that his performance was "superior," and there was no legitimate reason for his termination, and

the temporal proximity of under four months between plaintiffs request for accommodations for

his disability and his termination, the Court concludes that plaintiff has plausibly stated a claim for

retaliatory termination because of his disability and request for accommodations. See Kaylor v.

Elec. Boat Corp., 609 F.3d 537, 552 (2d Cir. 2010) ("Close temporal proximity between the

plaintiffs protected action and the employer's adverse employment action may in itself be

sufficient to establish the requisite causal connection between a protected activity and retaliatory

action."); see also Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009) ("We have not drawn a

bright line to define the outer limits beyond which a temporal relationship is too attenuated to

establish a causal relationship ... This has allowed our Court to exercise its judgment about the

permissible inferences that can be drawn from temporal proximity in the context of particular

cases.") (internal quotation and citation omitted). Here, the Court concludes that in light of

plaintiffs pro se status, drawing all reasonable inferences in favor of plaintiff, and liberally

construing the pleadings, plaintiff has plausibly pied a claim for retaliatory termination because of

his alleged request for reasonable accommodations for his disability.



                                           Hostile Work Environment Claim

         Ironside objects to the R&R on the grounds that the R&R incorrectly concluded that

plaintiff stated a claim for hostile work environment under Title VII, because plaintiff did not tie

any of the alleged incidents to any protected category of which he is a member, and because a

finding of employer liability is precluded because plaintiff did not report any of the protected

conduct to Ironside. 1 The Court disagrees.


1
 Ironside also asserts that plaintiff intended to assert hostile work environment claims under the ADA rather than
Title VII, and that Title VII hostile work environment claims are not pied in the Amended Complaint. (Ironside

                                                          7
         Plaintiff alleges in the Amended Complaint that at a company-sponsored sales event, he

"witnessed verbal sexual harassment and unwanted touching of an employee, . . . who he was

sitting next to at the bar area by another male employee that worked for the [d]efendants. Plaintiff

also experienced unwanted touching on his own person committed by the same male employee

.... This form of unwanted touching of a sexual nature is serious .... " (Am. Compl., at 12)

(emphasis added).        Plaintiff also alleges that he "complained about the unlawful nature of this

incident of sexual harassment and unwanted touching within the hour it occurred to his supervisor

and Regional Sales Manager for New York, Bryan Welch. Mr. Welch assured the plaintiff that he

would let his manager as well as the CEO of the company . . . know about the incident so they

could address it." (Id at 13.)

         The Court concludes that plaintiffs allegation that he experienced "unwanted touching"

by a male employee, which plaintiff characterizes as a sexual harassment incident, is sufficient to

withstand a Rule 12(b)(6) motion as to plaintiffs hostile work environment claim. See Redd v.

New York Div. ofParole, 678 F.3d 166, 176 (2d Cir. 2012) ([E]ven a single episode of harassment

can establish a hostile work environment if the incident is sufficiently 'severe."'); Feingold v. New

York, 366 F.3d 138, 150 (2d Cir. 2004) ("[A] single act can create a hostile work environment if it

in fact work[s] a transformation of the plaintiffs workplace.")

         Here, the Court concludes that at the motion to dismiss stage, plaintiffs allegation of

"unwanted touching," is sufficient to state a plausible hostile work environment claim that survives

the motion to dismiss. Though Ironside argues that plaintiff did not allege that the touching was

"sexual in nature or in any way based on his gender" (Ironside Obj., at 14), the Court notes that



Obj., at 12 n. 6.) The Court disagrees. The Amended Complaint, in Claim 2 for "failing to provide a safe work
environment free of hostility and threatening behavior," specifically identifies Title VII of the Civil Rights Act of
1964 as the legal basis for the claim. Plaintiff does not reference the ADA in this claim. (Am. Comp I., at 10.)


                                                           8
plaintiff specifically alleges that "[t]his form of unwanted touching of a sexual nature is serious"

(Am. Compl., at 12) (emphasis added).             Plaintiff also alleges that the reason for his termination

was because of "his outspoken and demonstrated opposition to witnessed and experienced sexual

harassment ...." (Am. Compl., at 14) (emphasis added). Additionally, the Court follows the

Second Circuit's guidance that "[i]n same-sex harassment cases . . . an inference that physical

contact was because of the employee's sex may be less evident." Redd, 678 F.3d at 177. Further,

Second Circuit authority instructs that at summary judgment, "[t]he question of whether

considerations of the plaintiffs sex caused the conduct at issue often requires an assessment of

individuals' motivations and state of mind. Issues of causation, intent, and motivation are questions

of fact." Id. at 178. (emphasis in original) (internal quotation and citations omitted). Here, though

the Court is analyzing a Rule 12(b)(6) motion rather than one for summary judgment, the Court

finds the Second Circuit authority instructive. Because this case involves an allegation of same-

sex unwanted touching (which plaintiff perceived as sexual harassment), for which the

motivations, state of mind, and intent are as of yet unknown, the Court concludes that plaintiff has

plausibly alleged a hostile work claim in violation of Title VII arising out of the unwanted touching

incident. 2

         Ironside's argument that the R&R incorrectly concluded that there would be employer

liability for plaintiffs claims of hostile work environment is similarly unavailing. The R&R noted

that plaintiff did report the incident of alleged sexual harassment of a female co-worker that he

observed in July 2016 to management. (R&R, at 18.) As discussed above, in addition to plaintiff's

allegations of observed sexual harassment of a female co-worker and allegations of other incidents



2
 The Court notes that plaintiff further alleges that a hostile work environment existed based upon sex, by noting
several incidents of harassment of female co-workers, including the use of allegedly misogynistic language and
derogatory conversations among male co-workers about females. (Am. Compl., at 12-14.)

                                                          9
of harassment of females, plaintiffs claim for a hostile work environment is also based on the

unwanted touching of a sexual nature that he allegedly experienced.       Plaintiff alleges that he

"complained about the unlawful nature of this incident of sexual harassment and unwanted

touching within the hour it occurred to his supervisor and Regional Sales Manager for New York,

Bryan Welch. Mr. Welch assured the plaintiff that he would let his manager as well as the CEO

of the company, both in attendance, know about the incident so they could address it." (Am.

Compl., at 13) (emphasis added). Thus, any argument that Ironside cannot be liable for the alleged

hostile work environment because it did not know of the conduct, fails at the Rule l 2(b)(6) stage

given plaintifrs unambiguous allegation that he told his regional manager about the unwanted

touching immediately after it occurred, and the regional manager informed plaintiff that he would

let his superiors know about the incident. Accordingly, the Court agrees with the R&R that

plaintiffs hostile work environment claim should proceed.



                            Title VII Retaliation--Causal Relationship

       Finally, Ironside objects to the R&R on the grounds that the R&R erred in concluding that

plaintiff plausibly pied a causal relationship between his Title VII protected activity on July 27,

2016 and his termination on February 3, 2017. Ironside argues that the seven-month gap (which

is actually closer to six months) between the alleged protected activity and plaintifrs termination

is too remote to infer causation based on Second Circuit precedent and case law out of the Southern

and Eastern Districts of New York. The Court agrees that plaintifr s case is thin on this point.

However, the Court agrees with the R&R, and Ironside does not dispute, that the Second Circuit

does not have a "bright line" rule regarding temporal proximity. See Espinal, 558 F.3d at 129.

Although courts in this district and in the Second Circuit have indeed found shorter temporal gaps



                                                10
to preclude an inference of causation, the Second Circuit has been clear that declining to establish

a bright line rule "has allowed our Court to exercise its judgment about the permissible inferences

that can be drawn from temporal proximity in the context of particular cases." Espinal, 558 F.3d

at 129. "Consequently, at times the Circuit has found three months to be insufficient, but eight

months indicative of a causal connection." Garcia v. Yonkers Bd. of Educ., No. 15 CIV. 0767

(NSR), 2018 WL 4007648, at *6 (S.D.N.Y. Aug. 21, 2018), appeal dismissed(Nov. 15, 2018).

Importantly, the Second Circuit has not precluded an inference of causation for temporal gaps even

larger than the one at issue in this case. See Summa v. Hofstra Univ., 708 F.3d 115, 128 (2d Cir.

2013) ("The seven-month gap between Summa's filing of the instant lawsuit and the decision to

terminate her employment privileges is not prohibitively remote."); Espinal, 558 F.3d at 129

("(W]e find that the passage of only six months between the dismissal of Espinal's lawsuit and an

allegedly retaliatory beating by officers . . . is sufficient to support an inference of a causal

connection."). Given plaintiffs detailed allegations that he was terminated from his position for

supposed "poor performance," yet he had not received any ratings or evaluations as to

performance, and had even been assured "that his performance was superior and that he was doing

a great job" (Am. Compl., at 14.), in conjunction with the temporal proximity between plaintiffs

protected activity and his termination, the Court concludes that plaintiff has plausibly stated a

claim for retaliatory termination.


        As the Court concluded in the context of plaintiffs ADA retaliation claim, here too with

respect to plaintiffs Title VII retaliation claim, the Court concludes that, in light of plaintiffs pro

se status, drawing all reasonable inferences in favor of plaintiff, and liberally construing the

pleadings, plaintiff has plausibly pied a claim for retaliatory termination because of his Title VII

protected activity.


                                                  11
                                         R&R as to TriNet

       TriNet did not file any objections to the R&R. In any event, in an abundance of caution,

the Court has reviewed de novo the portions of the R&R as to TriNet. The Court agrees that

TriNet's motion to dismiss based on plaintiffs failure to exhaust his administrative remedies as

against TriNet should be denied. As the R&R notes, an "identity of interest" exception exists to

the general rule that a defendant must be named in a charge of employment discrimination with

the Equal Employment Opportunity Commission (''EEOC") or authorized state agency. See Vital

v. Interfaith Med. Ctr., 168 F.3d 615, 619 (2d Cir. 1999.) Plaintiff alleges in the Amended

Complaint that "[Ironside and TriNet] were in a co-employer arrangement where Trinet [sic]

Group, Inc. had primary responsibility for functions like payroll, benefits, etc. and were therefore

both responsible for providing the [p]laintiff a safe working environment free from harassment or

discrimination." (Am. Compl., at 12.) Though the Court declines at this juncture to apply the

multi-factor test outlined in Vital v. Interfaith Medical Center, 168 F.3d at 619, to determine

whether an identity of interest exists, because this issue has not been fully briefed by the parties

and discovery will be informative on this issue, the Court concludes that plaintiff has sufficiently

alleged an identity of interest so as to survive the Rule 12(b)(6) motion. Accordingly, the Court

adopts the R&R's analysis and conclusion as to TriNet's motion to dismiss.




                                                12
         Accordingly,

         IT IS HEREBY ORDERED that the motions to dismiss (ECF No. 21, 30) are denied in

their entirety.

         IT IS FURTHER ORDERED that defendants serve a copy of this Order on plaintiff.

                                                                            \
                                           soo~./
                                            /s/Joseph F. Bianco
                                           JO8E~IANCO               '-
                                           UNfYED STATES DISTRICT JUDGE

Dated:            March~~019
                  Central Islip, NY




                                             13
